EXHIBIT 10.30 16106 Hart Street Van Nuys, California91406 818.909.6030 tel 818.909.6070 fax www.uwink.com November 15, 2007 Nolan Bushnell 16106 Hart Street Van Nuys, CA 91406 Re:Employment Terms, as amended and restated as of November 15, 2007 Dear Nolan: The purpose of this letter is to set forth the amended and restated terms of employment between uWink, Inc., a Delaware corporation (the “Company”), and you (“Executive”). 1.Duties. During the term of this Agreement, Executive shall serve as Chief Executive Officer and Chairman of the Board of Directors of the Company. 2.Term.Executive shall be employed subject to the election of both parties. 3.Compensation.Executive’s initial base salary shall be $225,000 per annum, as may be adjusted by the Board of Directors from time to time.Executive will participate in a Bonus Program to be created by Board of Directors. 4.Benefits.Executive will receive all benefits, including health insurance, as granted to other senior executives of the Company. 5.Termination.It is agreed that Executive is employed at will and either party may terminate this Agreement with or without cause at any time upon thirty (30) days prior written notice. Upon termination (except by the Company for Cause (as defined below) or by Executive without Good Reason (as defined below)) Executive shall receive a one-year severance payment equal to 12 months base salary, a pro rata portion of annual bonus, immediate vesting of all stock options and restricted stock, and payment of any COBRA amount due for the provision of any and all health benefits provided to the Executive and Executive’s family immediately prior to his termination for a period of up to 18 months. For purposes of this Letter Agreement, the term “Cause” shall mean (i) an action of the Executive which constitutes a willful and material breach of, or willful and material failure or refusal (other than by reason of his disability or incapacity) to perform his duties under this Agreement that is not cured within forty-five (45) days after receipt by the Executive of written notice, (ii) fraud, embezzlement or misappropriation of funds during the Executive’s employment with the Company, or (iii) a conviction of any crime during Executive's employment with the Company which involves dishonesty or a breach of trust or involves the Company or its executives. 1 Any termination for Cause shall be made by written notice to the Executive, which shall set forth inreasonable detail all acts or omissions upon which the Company is relying for the termination. The Executive shall have the right to address the Company’s board of directors regarding the acts or omissions set forth in the notice of termination. For purposes of this Letter Agreement, the term “Good Reason” means:(i)a reduction by the Company in Executive’s base salary to a rate less than the initial base salary rate set forth in this Letter Agreement; (ii)a change in the eligibility requirements or performance criteria under any employee benefit plan or incentive compensation arrangement under which Executive is covered on the effective date of this Agreement, and which materially adversely affects Executive; (iii)Company requiring Executive to be based anywhere other than the Company’s headquarters or the relocation of Company’s headquarters more than 20 miles from its location on the effective date of this Agreement, except for required travel on the Company’s business to the extent substantially consistent with the business travel obligations which Executive undertook on behalf of the Company on the effective date of this Agreement; (iv) the assignment to Executive of any duties or responsibilities which are materially inconsistent with Executive’s status or position as a member of the Company’s executive management group; or (v) Executive’s good faith and reasonable determination, after consultation with nationally-recognized counsel, that Executive is being unduly pressured or required by the board of directors or a senior executive of the Company to directly or indirectly engage in criminal activity. Upon any termination by the Company for Cause or the Executive without Good Reason, the Company shall pay to the Executive any due and unpaid compensation (including any bonus compensation earned but unpaid) and earned but unused vacation time through the date of termination. 6.Indemnity.
